Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202)479-3011
                                   October 29, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711
                                                            W 03 2075
        Re:   Charles Matthew Saenz
              v. Texas                                  ^4co5?a,Clerk
              No. 15-6740
              (Your No. WR-83, 262-01)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
October 14, 2015 and placed on the docket October 29, 2015 as No. 15-6740.




                                         Sincerely,

                                         Scott S. Harris, Clerk




                                         Michael Duggan
                                         Case Analyst